Exhibit 10.1



























RECEIVABLES SALE AGREEMENT
dated as of June 10, 2015
between
THE HUNTINGTON NATIONAL BANK
and
HUNTINGTON FUNDING, LLC
























--------------------------------------------------------------------------------

TABLE OF CONTENTS





ARTICLE I
DEFINITIONS AND USAGE    1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Interpretive Provisions    1

ARTICLE II
PURCHASE    2

SECTION 2.1
Agreement to Sell on the Closing Date    2

SECTION 2.2
Consideration and Payment    2

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS    2

SECTION 3.1
Representations and Warranties of the Bank    2

SECTION 3.2
Representations and Warranties of the Bank as to each Receivable    3

SECTION 3.3
Repurchase upon Breach    3

SECTION 3.4
Protection of Title    4

SECTION 3.5
Other Liens or Interests    5

SECTION 3.6
Perfection Representations, Warranties and Covenants    5

SECTION 3.7
Official Record    5

SECTION 3.8
Merger or Consolidation of, or Assumption of the Obligations of, the Bank    5

SECTION 3.9
Bank May Own Notes and Certificates    6

SECTION 3.10
Compliance with the FDIC Rule    6

ARTICLE IV
MISCELLANEOUS    6

SECTION 4.1
Transfers Intended as Sale; Security Interest    6

SECTION 4.2
Notices, Etc    7

SECTION 4.3
Choice of Law    7

SECTION 4.4
Headings    7

SECTION 4.5
Counterparts    8

SECTION 4.6
Amendment    8

SECTION 4.7
Waivers    9

SECTION 4.8
Entire Agreement    9

SECTION 4.9
Severability of Provisions    9

SECTION 4.10
Binding Effect    9

SECTION 4.11
Acknowledgment and Agreement    10

SECTION 4.12
Cumulative Remedies    10

SECTION 4.13
Nonpetition Covenant    10

SECTION 4.14
Submission to Jurisdiction; Waiver of Jury Trial    10

SECTION 4.15
Not Applicable to the Bank in Other Capacities    11

SECTION 4.16
Third-Party Beneficiaries    11

EXHIBITS
Exhibit A        Form of Assignment Pursuant to Receivables Sale Agreement
Schedule I        Perfection Representations, Warranties and Covenants



i

--------------------------------------------------------------------------------




THIS RECEIVABLES SALE AGREEMENT is made and entered into as of June 10, 2015 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, this “Agreement”) by THE HUNTINGTON NATIONAL BANK, a national banking
association (the “Bank”), and HUNTINGTON FUNDING, LLC, a Delaware limited
liability company (the “Depositor”).
WITNESSETH:
WHEREAS, the Depositor desires to purchase from the Bank a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans; and
WHEREAS, the Bank is willing to sell such portfolio of motor vehicle receivables
and related property to the Depositor on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS AND USAGE
SECTION 1.1    Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”), between Huntington Auto Trust 2015-1 and the Depositor, which
contains rules as to usage that are applicable herein.
SECTION 1.2    Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article; (c)
the words “hereof,” “herein” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.
ARTICLE II

PURCHASE
SECTION 2.1    Agreement to Sell on the Closing Date. On the terms and subject
to the conditions set forth in this Agreement, the Bank does hereby transfer,
assign, set over, sell and otherwise convey to the Depositor without recourse
(subject to the obligations herein) on the Closing Date all of its right, title,
interest, claims and demands in, to and under the Receivables, the Collections
after the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, whether now owned or hereafter acquired, as evidenced by an assignment
in the form of Exhibit A (“Assignment”) delivered on the Closing Date (the
“Purchased Assets”). The sale, transfer, assignment and conveyance made
hereunder does not constitute and is not intended to result in an assumption by
the Depositor of any obligation

        

--------------------------------------------------------------------------------




of the Bank to the Obligors, the Dealers, insurers or any other Person in
connection with the Receivables or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.
SECTION 2.2    Consideration and Payment. The purchase price for the sale of the
Purchased Assets sold to the Depositor on the Closing Date shall equal the
estimated fair market value of the Purchased Assets. Such purchase price shall
be paid in cash to the Bank in an amount agreed to between the Bank and the
Depositor.
ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 3.1    Representations and Warranties of the Bank. The Bank makes the
following representations and warranties as of the Closing Date on which the
Depositor will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Depositor pursuant to this Agreement, the conveyance of the
Purchased Assets by the Depositor to the Issuer pursuant to the Sale Agreement
and the Grant thereof by the Issuer to the Indenture Trustee pursuant to the
Indenture:
(a)    Existence and Power. The Bank is a national banking association validly
subsisting under the laws of the United States of America and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Bank has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Bank to perform its obligations under the Transaction
Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Purchased Assets.
(b)    Authorization and No Contravention. The execution, delivery and
performance by the Bank of the Transaction Documents to which it is a party (i)
have been duly authorized by all necessary action on the part of the Bank and
(ii) do not contravene or constitute a default under (A) any applicable order,
law, rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Bank’s ability to perform its obligations under, the
Transaction Documents).
(c)    No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Bank of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of the Bank to perform its obligations under the Transaction Documents.
(d)    Binding Effect. Each Transaction Document to which the Bank is a party
constitutes the legal, valid and binding obligation of the Bank enforceable
against the Bank in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
corporations from time to time in effect or by general principles of equity.
(e)    No Proceedings. There are no Proceedings pending or, to the knowledge of
the Bank, threatened against the Bank before or by any Governmental Authority
that (i) assert the invalidity or unenforceability of this Agreement or any of
the other Transaction Documents, (ii) seek to prevent the issuance of the Notes
or the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (iii) seek any determination or ruling
that would materially and adversely affect the performance by the Bank of its
obligations under this Agreement or any of the other Transaction Documents, or
(iv) relate to the Bank that would materially and adversely affect the federal
or Applicable Tax State income, excise, franchise or similar tax attributes of
the Notes.

-2-    

--------------------------------------------------------------------------------




(f)    Lien Filings. The Bank is not aware of any material judgment, ERISA or
tax lien filings against the Bank.
SECTION 3.2    Representations and Warranties of the Bank as to each Receivable.
The Bank hereby makes the representations and warranties set forth on Schedule I
to the Sale Agreement as to the Receivables sold, transferred, assigned, set
over and otherwise conveyed to the Depositor under this Agreement on which such
representations and warranties the Depositor relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables by the Depositor to the Issuer under the Sale Agreement and the
Grant of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, the Bank shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor or to notify
any Dealer about any aspect of the transaction contemplated by the Transaction
Documents.
SECTION 3.3    Repurchase upon Breach. Upon discovery by or notice to the
Depositor or the Bank of a breach of any of the representations and warranties
set forth in Section 3.2 with respect to any Receivable at the time such
representations and warranties were made which materially and adversely affects
the interests of the Issuer, the Noteholders or the Certificateholders, the
party discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party; provided, that delivery of a Servicer’s
Report which identifies the Receivables that are being or have been repurchased
shall be deemed to constitute prompt notice of such breach; provided, further,
that the failure to give such notice shall not affect any obligation of the Bank
hereunder. If the breach materially and adversely affects the interests of the
Issuer, the Noteholders or the Certificateholders, then the Bank shall either
(a) correct or cure such breach or (b) repurchase such Receivable from the
Depositor (or its assignee), in either case on or before the Payment Date
following the end of the Collection Period which includes the sixtieth (60th)
day (or, if the Bank elects, an earlier date) after the date that the Bank
became aware or was notified of such breach. Any such breach or failure will be
deemed not to have a material and adverse effect if such breach or failure does
not affect the ability of the Depositor (or its assignee) to receive and retain
timely payment in full on such Receivable. Any such purchase by the Bank shall
be at a price equal to the Repurchase Price. In consideration for such
repurchase, the Bank shall make (or shall cause to be made) a payment to the
Depositor (or its assignee) equal to the Repurchase Price by depositing such
amount into the Collection Account prior to 11:00 a.m., New York City time, on
the date of such repurchase, if such repurchase date is not a Payment Date or,
if such repurchase date is a Payment Date, then prior to the close of business
on the Business Day prior to such repurchase date. Upon payment of such
Repurchase Price by the Bank, the Depositor (or its assignee) shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation, as may be reasonably requested
by the Bank to evidence such release, transfer or assignment or more effectively
vest in the Bank or its designee any Receivable and the related Purchased Assets
repurchased pursuant hereto. It is understood and agreed that the obligation of
the Bank to purchase any Receivable as described above shall constitute the sole
remedy respecting such breach available to the Depositor (or its assignee).
SECTION 3.4    Protection of Title.
(a)    The Bank shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Depositor under this Agreement in the
Receivables (other than any Related Security with respect thereto, to the extent
that the interest of the Depositor therein cannot be perfected by the filing of
a financing statement). The Bank shall deliver (or cause to be delivered) to the
Depositor file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.
(b)    The Bank shall notify the Depositor in writing within ten (10) days
following the occurrence of (i) any change in the Bank’s organizational
structure as a banking corporation, (ii) any change in the Bank’s “location”
(within the meaning of Section 9-307 of the UCC) and (iii) any change in the
Bank’s name, and shall take all action prior to making such change (or shall
have made arrangements to take such action substantially simultaneously with
such change, if it is not practicable to take such action in advance) reasonably
necessary or advisable in the opinion

-3-    

--------------------------------------------------------------------------------




of the Depositor to amend all previously filed financing statements or
continuation statements described in paragraph (a) above. The Bank will at all
times maintain its “location” within the United States.
(c)    The Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Depositor (or any subsequent assignee of the Depositor) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.
(d)    If at any time the Bank shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Bank shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Depositor (or any subsequent
assignee of the Depositor).
SECTION 3.5    Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, the Bank shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Depositor to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Bank shall defend the right, title and interest
of the Depositor in, to and under such Receivables or other property transferred
to the Depositor against all claims of third parties claiming through or under
the Bank.
SECTION 3.6    Perfection Representations, Warranties and Covenants. The Bank
hereby makes the perfection representations, warranties and covenants set forth
on Schedule I hereto to the Depositor, and the Depositor shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Purchased Assets.
SECTION 3.7    Official Record. So long as the Notes and the Certificates remain
outstanding, this Agreement shall be treated as an official record of the Bank
within the meaning of Section 13(e) of the Federal Deposit Insurance Act (12
U.S.C. Section 1823(e)).
SECTION 3.8    Merger or Consolidation of, or Assumption of the Obligations of,
the Bank. Any Person (i) into which the Bank may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Bank shall be a party,
(iii) succeeding to the business of the Bank, or (iv) more than 50% of the
voting stock or voting power and 50% or more of the economic equity of which is
owned directly or indirectly by Huntington Bancshares Incorporated, which Person
in any of the foregoing cases executes an agreement of assumption to perform
every obligation of the Bank under this Agreement, will be the successor to the
Bank under this Agreement without the execution or filing of any document or any
further act on the part of any of the parties to this Agreement anything herein
to the contrary notwithstanding. Notwithstanding the foregoing, if the Bank
enters into any of the foregoing transactions and is not the surviving entity,
the Bank will deliver to the Indenture Trustee and the Owner Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and, if the Notes are Outstanding, the Indenture Trustee,
respectively, in the Receivables, or (B) stating that, in the opinion of such
counsel, no such action is necessary to preserve and protect such interest.
SECTION 3.9    Bank May Own Notes and Certificates. The Bank, and any Affiliate
of the Bank, may in its individual or any other capacity become the owner or
pledgee of Notes and Certificates with the same rights as it would have if it
were not the Bank or an Affiliate thereof, except as otherwise expressly
provided herein or in the other Transaction Documents. Except as set forth
herein or in the other Transaction Documents, Notes and Certificates so owned by
the Bank or any such Affiliate will have an equal and proportionate benefit
under the provisions of this

-4-    

--------------------------------------------------------------------------------




Agreement and the other Transaction Documents, without preference, priority, or
distinction as among all of the Notes and Certificates.
SECTION 3.10    Compliance with the FDIC Rule. The Bank (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Huntington Parties.
ARTICLE IV

MISCELLANEOUS
SECTION 4.1    Transfers Intended as Sale; Security Interest.
(a)    Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales, transfers and assignments rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of the Bank’s estate in the event of a
bankruptcy or insolvency of the Bank. The sales and transfers by the Bank of the
Receivables and the related Purchased Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Bank,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Bank are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.
(b)    Notwithstanding the foregoing, in the event that the Receivables and
other Purchased Assets are held to be property of the Bank, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Purchased Assets, then it is intended that:
(i)    This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;
(ii)    The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Bank of, and the Bank hereby grants to the Depositor, a security interest
in all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of the Bank hereunder;
(iii)    The possession by the Depositor or its agent of the Receivable Files
and any other property that constitute instruments, money, negotiable documents
or chattel paper shall be deemed to be “possession by the secured party” or
possession by the Depositor or a Person designated by the Depositor, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and
(iv)    Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Depositor for the purpose of perfecting such
security interest under applicable law.
SECTION 4.2    Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first‑class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule II to the Sale Agreement), and addressed in each
case as specified on Schedule II to the Sale Agreement, or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder or Certificateholder shall be given by first class

-5-    

--------------------------------------------------------------------------------




mail, postage prepaid, at the address of such Noteholder or Certificateholder as
shown in the Note Register. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder or Certificateholder mailed
within the time and manner prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder or
Certificateholder shall receive such notice.
SECTION 4.3    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
SECTION 4.4    Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
SECTION 4.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.
SECTION 4.6    Amendment.
(a)    Any term or provision of this Agreement may be amended by the Bank and
the Depositor without the consent of the Indenture Trustee, the Issuer, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:
(i)    The Bank or the Depositor delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or
(ii)    The Rating Agency Condition is satisfied with respect to such amendment
and the Bank or the Depositor notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.
(b)    This Agreement may also be amended from time to time by the Bank and the
Depositor, with the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance of the Controlling Class, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or the Certificateholders. It will not be necessary for the
consent of Noteholders or Certificateholders to approve the particular form of
any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Depository Agreement.
(c)    Prior to the execution of any amendment pursuant to this Section 4.6, the
Bank or the Depositor shall provide written notification of the substance of
such amendment to each Rating Agency; and promptly after the execution of any
such amendment, the Bank or the Depositor shall furnish a copy of such amendment
to each Rating Agency, the Issuer and the Indenture Trustee; provided, that no
amendment pursuant to this Section 4.6 shall be effective which materially and
adversely affects the rights, protections or duties of the Indenture Trustee or
the Owner Trustee without the prior written consent of such Person.

-6-    

--------------------------------------------------------------------------------




(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement, the Transaction Documents or otherwise.
(e)    Notwithstanding subsections (a) and (b) of this Section 4.6, this
Agreement may only be amended by the Bank and the Depositor if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Bank or the Depositor or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders.
(f)    Notwithstanding anything herein to the contrary, for purposes of
classifying the Issuer as a grantor trust under the Code, no amendment shall be
made to this Agreement that would (i) result in a variation of the investment of
the beneficial owners of the Certificates for purposes of the United States
Treasury Regulation section 301.7701-4(c) without the consent of Noteholders
evidencing at least a majority of the Outstanding Note Balance of the
Controlling Class and the Majority Certificateholders or (ii) cause the Issuer
(or any part thereof) to be classified as other than a grantor trust under
Subpart E, Part I of subchapter J of the Code without the consent of all of the
Noteholders and all of the Certificateholders.
SECTION 4.7    Waivers. No failure or delay on the part of the Depositor, the
Servicer, the Bank, the Issuer or the Indenture Trustee in exercising any power
or right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Depositor or
the Bank in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by either party under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
SECTION 4.8    Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
SECTION 4.9    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
SECTION 4.10    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
SECTION 4.11    Acknowledgment and Agreement. By execution below, the Bank
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of the Bank related thereto by the
Depositor to the Issuer pursuant to the Sale Agreement and the Grant of a
security interest in the Receivables and the other Purchased Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Bank hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Depositor under this Agreement
in the event that the Depositor shall fail to exercise the same.

-7-    

--------------------------------------------------------------------------------




SECTION 4.12    Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
SECTION 4.13    Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.
SECTION 4.14    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
(b)    consents that any such Proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.
SECTION 4.15    Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.
SECTION 4.16    Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and each of the Issuer and the Indenture
Trustee shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.


[Remainder of Page Intentionally Left Blank]

-8-    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
THE HUNTINGTON NATIONAL BANK
By: /s/ Matt Alexander_________________
Name:    Matt Alexander
Title:    Vice President
HUNTINGTON FUNDING, LLC
By: /s/ Michael C. Smith________________
Name:    Michael C. Smith
Title:    Chief Executive Officer, President and     Treasurer







S-1    

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF
ASSIGNMENT PURSUANT TO RECEIVABLES SALE AGREEMENT

[●] [●], 2015

For value received, in accordance with the Receivables Sale Agreement, dated as
of June 10, 2015 (the “Agreement”), between The Huntington National Bank (the
“Bank”), and Huntington Funding, LLC, a Delaware limited liability company (the
“Depositor”), on the terms and subject to the conditions set forth in the
Agreement, the Bank does hereby transfer, assign, set over, sell and otherwise
convey to the Depositor without recourse (subject to the obligations in the
Agreement) on the Closing Date, all of its right, title, interest, claims and
demands in, to and under the Receivables set forth on the schedule of
Receivables delivered by the Bank to the Depositor on the date hereof, the
Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto.
The foregoing sale does not constitute and is not intended to result in an
assumption by the Depositor of any obligation of the undersigned to the
Obligors, the Dealers, insurers or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale Agreement, dated as of June 10, 2015,
between Huntington Auto Trust 2015-1 and the Depositor.
[Remainder of page intentionally left blank]

A-1    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.
THE HUNTINGTON NATIONAL BANK
By:_______________________________
Name:
Title:



A-2

--------------------------------------------------------------------------------




SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, the Bank hereby represents, warrants, and covenants to the Depositor
as follows on the Closing Date:
General
1.    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Purchased Assets
in favor of the Depositor, which security interest is prior to all other Liens,
and is enforceable as such against creditors of and purchasers from the Bank.
2.    The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.
3.    Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, or all
necessary actions with respect to such Receivable have been taken or will be
taken to perfect a first priority security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, subject,
as to enforcement, to applicable bankruptcy, insolvency, reorganization,
liquidation or other similar laws and equitable principles relating to or
affecting the enforcement of creditors' rights generally.
Creation
4.    Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Bank to the Depositor, the Bank owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Depositor) and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Depositor, the
Depositor will have good and marketable title to such Receivable free and clear
of any Lien.
5.    The Bank has received all consents and approvals to the sale of the
Receivables hereunder to the Depositor required by the terms of the Receivables
that constitute instruments.
Perfection
6.    The Bank has submitted or will have caused to be submitted, on the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Bank to
the Depositor and the security interest in the Receivables granted to the
Depositor hereunder; and the Servicer, in its capacity as custodian, has in its
possession the original copies of such instruments or tangible chattel paper
that constitute or evidence the Receivables, and all financing statements
referred to in this paragraph contain a statement that: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party/Purchaser.”
7.    With respect to Receivables that constitute an instrument or tangible
chattel paper, either:
a.
All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee, as pledgee of the Issuer; or


=    Schedule I-1    

--------------------------------------------------------------------------------




b.
Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

c.
The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee, as pledgee
of the Issuer.

Priority
8.    The Bank has not authorized the filing of, and is not aware of any
financing statements against the Bank that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to the Depositor under the Receivables
Sale Agreement, (ii) relating to the conveyance of the Receivables by the
Depositor to the Issuer under the Sale Agreement, (iii) relating to the security
interest granted to the Indenture Trustee under the Indenture or (iv) that has
been terminated.
9.    The Bank is not aware of any material judgment, ERISA or tax lien filings
against the Bank.
10.    Neither the Bank nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.
11.    None of the instruments, electronic chattel paper or tangible chattel
paper that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
12.    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule I shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.
No Waiver
13.    The Bank shall provide the Rating Agencies with prompt written notice of
any material breach of the perfection representations, warranties and covenants
contained in this Schedule I, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

=    Schedule I-2    